Case 1:18-cv-11875-GBD-SN Document 34-1 Filed 08/20/19 Page 1 of 2




             EXHIBIT A
             Case 1:18-cv-11875-GBD-SN Document 34-1 Filed 08/20/19 Page 2 of 2
                                EX. A to Jimenez Motion for Judgment on Damages (II)

                                     (Alphabetically by Last Name of 9/11 Decedent)



                                                                                        Plaintiff’s
                                                                                                           Solatium
              NAME OF PLAINTIFF                    NAME OF 9/11 DECEDENT              Relationship to
                                                                                                           Damages
                                                                                      9/11 Decedent
1    Maurice Corbett Kearney                       Lisa Kearney-Griffin                    Sibling           $4,250,000
2    Cornelius J. Keating as Personal              Paul Hanlon Keating                Parent (Deceased)      $8,500,000
     Representative of the Estate of Muriel
     Keating
3    Thomas Kuras as Personal Representative of    Patricia A. Kuras                  Parent (Deceased)      $8,500,000
     the Estate of Frances Kuras
4    Jem A. Howard                                 Alan LaFrance                           Child             $8,500,000
5    Jody C. Howard                                Alan LaFrance                           Child             $8,500,000
6    Joann Johnson as Personal Representative of   Ada L. Mason                       Parent (Deceased)      $8,500,000
     the Estate of Searetha E. Wilson
7    Dale Mattson as Personal Representative of    Dean E. Mattson                    Parent (Deceased)      $8,500,000
     the Estate of Bernice Mattson
8    Elizabeth ("Beth") McCarthy (nee McHale)      Thomas McHale                      Parent (Deceased)      $8,500,000
     as Personal Representative of the Estate of
     John F. McHale
9    Anthony B. McMahon                            Robert Dismas McMahon                   Sibling           $4,250,000
10   Irene McMahon                                 Robert Dismas McMahon                   Sibling           $4,250,000



     Total                                                                                                $72,250,000.00




                                                       Page 1 of 1
